                      UNITED STATES DISTRICT COURT
                          DISTRICT OF MONTANA
                           MISSOULA DIVISION


                                              CV-18-144-M-DLC-JCL
PETER VASQUEZ,

                    Plaintiff,                      ORDER

vs.

CODY DOYLE ET AL,

                    Defendant.


      Consent to the jurisdiction of a United States Magistrate Judge having been

either withheld or met with objection,

      IT IS ORDERED:

      1. The case remains assigned to the Honorable Dana L. Christensen, United

States District Judge, for all further proceedings and entry of judgment.

      2.     Pursuant to 28 U.S.C. §636(b)(1 )(B), the case is referred to the

Honorable Jeremiah C. Lynch, United States Magistrate Judge, who will conduct

all necessary hearings and submit to the undersigned proposed findings of fact and

recommendations for the disposition of all motions excepted from the Magistrate

Judge's jurisdiction by 28 U.S.C. §636(b)(1 )(A).

3.    The Clerk of Court is directed to forthwith notify the parties of the making of
this Order.

      DATED this   ~day of November

                                Dana L. Christensen, Chief Judge
                                United States District Court
